Mayo J.
Where property is sold on twelve months’ credit, the law requires the purchaser to immediately comply with his bid, and give bond and security forthwith, under pain of nullity. C. P. 689 ; 16 An. 142.
2. Where, ten months after a sheriff’s sale, on twelve months, credit, the purchaser tenders a bond signed nunc pro tunc, the sheriff should not make him a title; the sale has become an absolute nullity, owing to non-compliance with its conditions, and the sheriff has no right to put the bidder in possession of the property.
Same case, on application for rehearing, Mayo, J.,held : That under the decisions in 13 An. 338, and 23 An. 488, the purchaser at a sheriff’s sale, has time to comply with conditions of sale until a demand has been made upon him to do so. That the mere adjudication vests a title in him, which remains until he refuses *76to comply with the terms, and hence, ho can tender the twelve months’ bond at any time when called upon to do so.
Farmer, J., adhered to the doctrine expressed in former opinion.